DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 01/18/2019.
Claims 1-20 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/18/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
The figures and specification of the application describe “… fig. 4A illustrates the user device 402 and the data location 404 being in communication with each other. The data location 404 and the smart contract 408 are also in communication with each other. The third-party device 406 is not in communication with any other component …” – see fig. 4A and par. 0043. However, “the data location 404” and “the smart contact 408” are information/data or a place of the data, which are not devices to perform communication functions (e.g., sending or receiving).
Applicants are suggested to review the whole disclosure for the clarification of description including above mentioned issues.
Appropriate corrections are required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 1 (claims 8 and 15 include similar limitations) recites “… a smart contract located on a blockchain and being configured to store an access state … the access state indicating one or more devices having access to the data location … communicate an instruction to the smart contract to change the access state associated with the data location to grant access to a third-party device …”, however, it is not clear:
whether “the smart contract” is an information/rule or the program/code/device, which can be configured or executed to perform a function (e.g., storing or changing data/information); 
whether “the third party device” is the same as “one or more device” or not – only for the claim 1
Claims 2-7, 9-14 and 16-20 depend from the claim 1, 8 or 15, and are analyzed and rejected accordingly.

Claims 2 and 16 recite “… the smart contract is further configured to communicate an indication to the third party device …”, however, it is not clear how the smart contract can communicate/transmit an indication information to the third party device.
Claims 3 and 9 recite “… the data location is a distributed ledger”, however, it is not clear how the data location (e.g., a place of the data, for example a memory) can be the distributed ledger (e.g., a record stored in multiple locations).
Claims 4, 10 and 18 recite “… the distributed ledger is the blockchain …” (note: the data location is a distributed ledger – see the claim 3), however, it is not clear how the blockchain storing the smart contract can be the same as the data location storing the vehicle data – see the claim 1.
Claims 5 and 14 recite “… the vehicle data includes … interactions between vehicles”, however, it is not clear how the vehicles have interactions (e.g., hitting each other). Note: there is not any data communication capabilities between vehicles or omitting necessary components/steps which cause the limitation unclear.
Claims 6, 12 and 19 recite “… change the access state includes one or more types of vehicle data … has access to
Claims 7 and 20 recite “… smart contract is further configured to automatically revoke access … when the time limit expires”, however, it is not clear whether expiration is for time or limitation (e.g., after one year, there will be not limit).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Manamohan et al. (US 2019/0332955 A1) in view of Nagla et al. (US 2018/0018723 A1).

As per claim 1, Manamohan teaches a system for managing access to a data location associated with a vehicle [see figs. 1-3 and par. 0023], the system comprising:
one or more sensors of the vehicle configured to detect vehicle data [fig. 1; par. 0025, lines 1-13; par. 0029, lines 1-9 of Manamohan teaches one or more sensors (e.g., the sensor 12) of the vehicle (e.g., the vehicle or the node 10) configured to detect vehicle data (e.g., the data generated by the sensor)];
a smart contract located on a blockchain and being configured to store an access state associated with the data location, the access state indicating one or more devices having access to the data location
an electronic control unit (ECU) of the vehicle configured to record the detected vehicle data to the data location and communicate an instruction to the smart contract to change the access state associated with the data location to grant access to a third-party device [figs. 1, 2; par. 0023, lines 14-22; par. 0035, lines 1-14; par. 0036, lines 1-5 of Manamohan teaches an  ECU (e.g., the blockchain agent or the program that manage machine learning framework and control of the data access) of the vehicle (e.g., the vehicle or the node 10) configured to record the detected vehicle data (e.g., the sensor data or the parameter) to the data location (e.g., the distributed ledger or the blockchain transaction) and communicate an instruction to the smart contract to change the access state associated with the data location (e.g., the distributed ledger or the blockchain transaction) to grant access to a third-party device (e.g., the participant node)].

Although Manamohan teaches changing the access state to grant access to the third party, Manamohan does not explicitly disclose changing the access state to revoke access from the third party.
However, Nagla teaches changing the access state to revoke access from a third party [par. 0107, lines 20-21; par. 0154, lines 1-7; par. 0158, lines 1-12 of Nagla teaches changing the access state to revoke access from the third party (e.g., time-limited or one time only access).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 

As per claim 2, Manamohan in view of Nagla teaches the system of claim 1. 
Manamohan further teaches wherein the smart contract is further configured to communicate an indication to the third-party device whether the third-party device has access to the data location [par. 0023, lines 14-25 of Manamohan teaches the smart contract is further configured to communicate an indication (e.g., the indication of the state change) to the third-party device (e.g., the participant node) whether the third-party device has access to the data location (e.g., the distributed ledger or the blockchain transaction)].

As per claim 3, Manamohan in view of Nagla teaches the system of claim 1. 
Manamohan further teaches wherein the data location is a distributed ledger [par. 0023, lines 14-25 of Manamohan teaches the data location is a distributed ledger (e.g., the distributed ledger or the blockchain transaction)].

As per claim 4, Manamohan in view of Nagla teaches the system of claim 3. 
Manamohan further teaches wherein the distributed ledger is the blockchain that the smart contract is located on [fig. 1; par. 0030, lines 1-5 of Manamohan teaches wherein the distributed ledger is the blockchain (e.g., the series of blocks of data that reference at least another block, such as a previous block) that the smart contract is located on].

As per claim 5, Manamohan in view of Nagla teaches the system of claim 1. 
Manamohan further teaches wherein the vehicle data includes at least one of location data, fuel data, entertainment data, driving pattern data, or interactions between vehicles [fig. 7; par. 0086, lines 7-13 of Manamohan teaches wherein the vehicle data includes at least one of location data (e.g., the location of where or otherwise how to obtain the parameter), fuel data, entertainment data, driving pattern data, or interactions between vehicles].

As per claim 6, Manamohan in view of Nagla teaches the system of claim 1. 
Manamohan further teaches wherein the instruction to change the access state includes one or more types of vehicle data that the third-party device has access to [fig. 6; par. 0083, lines 1-15; par. 0093, lines 1-21 of Manamohan teaches wherein the instruction to change the access state includes one or more types of vehicle data (e.g., type of the data of the node or vehicle) that the third-party device (e.g., the participant node) has access to].

As per claim 7, Manamohan in view of Nagla teaches the system of claim 1. 
Although Manamohan teaches changing the access state to grant access to the third party, Manamohan does not explicitly disclose wherein the instruction to change the access state includes a time limit of access by the third-party device, and wherein the smart contract is further configured to automatically revoke access from the third-party device when the time limit expires.
However, Nagla teaches changing the access state includes a time limit of access by the third-party device, and wherein the smart contract is further configured to automatically revoke access from the third-party device when the time limit expires [par. 0107, lines 20-21; par. 0154, lines 1-7; par. 0158, lines 1-12 of Nagla teaches changing the access state includes a time limit of access by the third-party device, and wherein the smart contract is further configured to automatically revoke access from the third-party device when the time limit expires (e.g., time-limited or one time only access)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Manamohan with the teaching of Nagla to include access control to a party because it provides a vehicle record platform using blockchain technology - see abstract of Nagla.

Claims 8-10 and 12-14 are vehicle claims that correspond to the (parts of) system claims 1, 3, 4, 6, 7 and 5 respectively, and analyzed and rejected accordingly.

As per claim 11, Manamohan in view of Nagla teaches the vehicle of claim 8. 
Manamohan further teaches wherein the data location is a remote server [par. 0093, lines 1-21 of Manamohan teaches the data location is a remote server (e.g., the data reside in one or more physical locations).

Claims 15, 16 and 18-20 are method claims that correspond to the (parts of) system claims 1, 2, 4, 6 and 7 respectively, and analyzed and rejected accordingly.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome the 112(b) rejections (if any) stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MAUNG T LWIN/Primary Examiner, Art Unit 2495